         Case 2:19-cv-01822-SI        Document 43   Filed 09/03/20   Page 1 of 53




David H. Becker (OSB # 081507)
Law Office of David H. Becker, LLC
4110 SE Hawthorne Blvd. # 168
Portland, OR 97214
(503) 388-9160
davebeckerlaw@gmail.com

Oliver J. H. Stiefel (OSB # 135436)
oliver@crag.org – (503) 227-2212
Maura C. Fahey (OSB # 133549)
maura@crag.org – (503) 525-2722
Crag Law Center
3141 E Burnside Street
Portland, Oregon 97214
Fax: (503) 296-5454

Attorneys for Plaintiffs



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION



STOP B2H COALITION, et al.                      Case No. 2-19-cv-01822-SI

                       Plaintiffs,
       v.                                       PLAINTIFFS’ MOTION FOR
                                                SUMMARY JUDGMENT AND
BUREAU OF LAND MANAGEMENT, et al.,              MEMORANDUM IN SUPPORT

                       Defendants
       and

IDAHO POWER COMPANY and                         ORAL ARGUMENT REQUESTED
PACIFICORP,

                  Intervenor-Defendants
______________________________________
           Case 2:19-cv-01822-SI      Document 43       Filed 09/03/20     Page 2 of 53




                                            MOTION

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56-1, plaintiffs Stop B2H

Coalition, Jim Kreider, Carol “Fuji” Kreider, Gail Carbiener, and Greater Hells Canyon Council

respectfully move for an order granting them summary judgment on their claims against

defendants the Bureau of Land Management (the “Bureau”) and U.S. Department of the Interior

(“DOI”). Pursuant to LR 7-1, the parties have conferred and have been unable to resolve the

motion. Plaintiffs challenge final administrative actions of the Bureau and DOI approving rights-

of-way that will allow Idaho Power Company (“Idaho Power”) to construct the Boardman to

Hemingway Transmission Line Project (“B2H Project”) across federal public lands in

northeastern Oregon. Plaintiffs’ claims arise under the National Environmental Policy Act

(“NEPA”) and Federal Land Policy and Management Act (“FLPMA”), and are reviewed by this

Court under the judicial review provisions of the Administrative Procedure Act (“APA”).

       The Final Environmental Impact Statement (“FEIS”) describes the B2H Project’s effects

on eighteen resources. See AR_169875–78 (Table of Contents). Plaintiffs focus on potential

harm to three: the greater sage-grouse, the National Historic Oregon Trail, and to the people and

environment near the City of La Grande.

       This motion is supported by the legal memorandum below and by declarations, exhibits,

and supporting materials cited therein.1 The following declarations are filed herewith:

       -    Declaration of Dr. Clait E. Braun, describing and attaching significant new
            information related to greater sage-grouse;

       -    Declaration of Craig Miller, attaching demonstrative maps related to the Baker
            population of sage-grouse that were prepared using Oregon Department of Fish &
            Wildlife (“ODFW”) lek count and location data in the administrative record and more
            recent ODFW lek count and location data;


1
 References to “AR_” are to the Bureau’s Administrative Record within the Corrected
Administrative Record lodged on August 20, 2020 (ECF No. 39). Leading zeroes are omitted.

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         i
           Case 2:19-cv-01822-SI       Document 43       Filed 09/03/20      Page 3 of 53




       -    Declaration of David H. Becker, attaching and describing demonstrative exhibits that
            summarize, clarify, or condense certain data and information in the administrative
            record, and exhibits describing significant new information related to greater sage-
            grouse, impacts to the Oregon Trail, and impacts to the City of La Grande from the
            proposed transmission line;

       -    Declarations of Gail Carbiener, Brian Kelly, Carol “Fuji” Kreider, Jim Kreider, and
            Michael Brock Evans, which demonstrate that plaintiffs have standing.

       -    Second Declaration of David H. Becker, attaching excerpts of the administrative
            record cited in the legal memorandum, with—as Exhibit 1—a table cross-referencing
            the “AR” pages from the corrected administrative record cited in plaintiffs’ opening
            brief to which of the remaining Exhibits attached thereto the pages appear in;2

       Because the defendants have approved a project in a manner that is inconsistent with their

legal obligations, plaintiffs respectfully request that the Court hold unlawful and set aside the

approvals of the B2H Project. Specifically, plaintiffs respectfully request that this Court grant

declaratory and injunctive relief:

       A.      Order, declare, and adjudge that DOI’s November 17, 2017, Record of Decision

(“ROD”) and the Bureau’s Right-of-Way (“ROW”) grants and accompanying FEIS are unlawful

under, and in violation of, NEPA and FLPMA;

       B.      Issue an order setting aside and vacating DOI’s November 17, 2017 ROD and the

Bureau’s ROW grants and the accompanying FEIS;

       C.      Order, declare, and adjudge that the Bureau’s failure to prepare a Supplemental

Environmental Impact Statement (“SEIS”) is unlawful, and in violation of NEPA;




2
  This Second Becker Declaration is submitted with the goal of facilitating the Court’s review of
the voluminous administrative record and in consideration of the Court’s Standing Order 2020-
12 Amended (June 29, 2020) that suspends the paper copies requirement in LR 5-8 except upon
the Court’s request. Plaintiffs normally would not submit such excerpts, but respectfully submit
that, if the Court is currently primarily reviewing documents in electronic format, having
excerpts of the 182,745-page record may make that review easier. If the Court were to order
submission of paper copies, plaintiffs likely would seek leave to withdraw this Second Becker
Declaration, because of the cost to non-profit and individual plaintiffs of printing paper copies.

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         ii
         Case 2:19-cv-01822-SI          Document 43      Filed 09/03/20      Page 4 of 53




       D.      Order the preparation of a Draft SEIS to address deficiencies in the FEIS and to

disclose and evaluate significant new information relevant to environmental concerns and

bearing on the B2H Project and its impacts;

       E.      Enter temporary, preliminary, or permanent injunctive relief as hereinafter prayed

for by plaintiffs, including by enjoining defendants from allowing construction to commence on

the B2H Project through ground-clearing, site preparation, or other such actions until such time

as defendants have fully complied with law and prepared a new NEPA analysis or supplemented

the current analysis in compliance with NEPA;

       F.      Enter injunctive relief barring defendants from implementing or further

implementing DOI’s November 17, 2017 ROD and the Bureau’s ROW grants, unless and until

such time as defendants have completed a lawful environmental analysis and issued a new,

lawful decision that complies with the requirements of the APA, NEPA, and FLPMA, as well as

any further injunctive or other relief necessary to mitigate for any resource-damaging or -

threatening actions taken prior to this Court’s issuance of a decision on plaintiffs’ claims;

       G.      Award plaintiffs their reasonable costs, litigation expenses, and attorney fees

associated with this litigation as provided by the Equal Access to Justice Act, 28 U.S.C. § 2412

et seq., and all other applicable authorities; and

       H.      Grant such other further relief as plaintiffs may request or the Court deems just

and proper.




        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         iii
               Case 2:19-cv-01822-SI                    Document 43               Filed 09/03/20              Page 5 of 53




                                                     TABLE OF CONTENTS

MOTION ........................................................................................................................................ i
TABLE OF CONTENTS ............................................................................................................ iv
TABLE OF AUTHORITIES ..................................................................................................... vii
GLOSSARY OF ACRONYMS .................................................................................................. ix

INTRODUCTION......................................................................................................................... 1

FACTUAL AND ADMINISTRATIVE BACKGROUND ........................................................ 3

   I.     THE B2H TRANSMISSION LINE PROJECT ..............................................................3

        A.       Description of the B2H Project, the Public Response, and the DEIS. ......................3

        B.       The FEIS, ROD, Protests, and This Suit. ....................................................................5

   II.       THE AFFECTED NATURAL AND HUMAN ENVIRONMENT ..............................5

        A.      The B2H Project and Greater Sage-Grouse. ..............................................................5
             1.    The B2H Project presents unique threats of harm to sage-grouse up to four or
             more miles from the transmission line itself. .................................................................... 5
             2.    If built, the B2H Project would affect the Baker population of sage-grouse that
             has a greater than 60% chance of extirpation within two decades. ................................. 8
             3.    Although not disclosed in the FEIS, the record shows that about 35% to 50% of
             the remaining Baker population used leks within four miles of the B2H Project. ......... 9
             4.    The FEIS’s discussion of sage-grouse impacts and the 2015 ARMPA. .............. 12
             5.    Significant new information regarding the Baker population. ............................ 13

        B.       The B2H Project and the Oregon Trail. ..................................................................15
             1.     The Trail, Interpretive Center, and the Bureau’s management obligations. ...... 15
             2.     The B2H Project would seriously degrade views and enjoyment of the Trail. .... 16
             3.     The Bureau rejected an alternative to bury the line near the
             Interpretive Center. .......................................................................................................... 17
             4.     Significant new information shows undergrounding is more feasible and less
             costly than Idaho Power and the Bureau stated. ............................................................ 20

        C.      The B2H Project and the City of La Grande. .........................................................20
             1.    The Mill Creek Alternative closest to La Grande was not disclosed in the DEIS
             and the FEIS’s discussion of its impacts omits several important factors. ................... 20
             2.    Significant new information regarding the Mill Creek Alternative..................... 23

ARGUMENT ............................................................................................................................... 24

   I. STANDARDS OF REVIEW ...............................................................................................24




             PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                              iv
          Case 2:19-cv-01822-SI                     Document 43                Filed 09/03/20               Page 6 of 53




II. LEGAL STANDARDS .......................................................................................................25

   A.      National Environmental Policy Act. ..........................................................................25

   B.      Federal Land Policy and Management Act. .............................................................26

III. DEFENDANTS’ ANALYSIS OF SAGE-GROUSE IMPACTS VIOLATED
       NEPA ..............................................................................................................................26

   A.       The Bureau Failed to Disclose an Accurate Environmental Baseline
            and to Take a Hard Look at the B2H Project’s Impacts to the
            Baker Population. ......................................................................................................26

   B.       The Bureau Failed to Evaluate the Effectiveness of Proposed
            Mitigation....................................................................................................................30

   C.       The Bureau Failed to Analyze Cumulative Impacts from Livestock
            Grazing........................................................................................................................32

   D.       Significant New Information Regarding Sage-Grouse Requires an
            SEIS. ............................................................................................................................33

IV. DEFENDANTS VIOLATED NEPA WITH RESPECT TO THE OREGON
      TRAIL ............................................................................................................................35

   A.      The Bureau Violated NEPA by Failing to Develop and Study an
           Alternative for Burying the Line Near the Interpretive Center. ...........................35
        1.   The rationale for not evaluating burial of the line near the Interpretive Center is
        unsupported by evidence and based on a predetermined decision. ................................ 36
        2.   Significant new information confirms that burying a short section is feasible... 38

   B.       The Bureau did not Evaluate the Effectiveness of Proposed
            Mitigation....................................................................................................................38

V. DEFENDANTS VIOLATED NEPA BY NOT PREPARING SUPPLEMENTAL
     ANALYSIS ON THE MILL CREEK ALTERNATIVE...........................................39

   A.       NEPA Required the Bureau to Issue a Supplemental DEIS for
            Comments. ..................................................................................................................39

   B.       The FEIS Failed to Take a Hard Look at the Impacts to the Human
            Environment From the Mill Creek Alternative and its Variation. .......................40

   C.       Significant New Information Requires Preparation of a SEIS. .............................41




        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                          v
             Case 2:19-cv-01822-SI                   Document 43             Filed 09/03/20             Page 7 of 53




   VI. DEFENDANTS VIOLATED FLPMA BY FAILING TO INCLUDE
         PROTECTIVE TERMS, CONDITIONS, AND STIPULATIONS IN THE
         RIGHTS-OF-WAY .......................................................................................................41

CONCLUSION ........................................................................................................................... 42




          PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                           vi
             Case 2:19-cv-01822-SI                    Document 43               Filed 09/03/20             Page 8 of 53




                                                TABLE OF AUTHORITIES

Cases
Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845 (9th Cir. 1997) ................................................. 24
Animal Def. Council v. Hodel, 840 F.2d 1432 (9th Cir. 1988) ..................................................... 36
Bundorf v. Jewell, 142 F. Supp. 3d 1138 (D. Nev. 2015) ............................................................. 34
Cent. Or. LandWatch v. Connaughton, 905 F. Supp. 2d 1192 (D. Or. 2012) .............................. 29
Friends of the Clearwater v. Dombeck, 222 F.3d 552 (9th Cir. 2000) ............................. 25, 33, 38
Great Basin Res. Watch v. Bureau of Land Mgmt., 844 F.3d 1095 (9th Cir. 2016) ..... 8, 32, 33, 41
Guevara v. Holder, 649 F.3d 1086 (9th Cir. 2011) ...................................................................... 25
Half Moon Bay Fishermans’ Ass’n v. Carlucci, 857 F.2d 505 (9th Cir. 1998) ............................ 26
Idaho Sporting Cong. v. Rittenhouse, 305 F.3d 957 (9th Cir. 2002) ............................................ 40
Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt., 387 F.3d 989 (9th Cir. 2004) .. 25, 38
Marsh v. Or. Natural Res. Council, 490 U.S. 360 (1999) ............................................................ 33
Metcalf v. Daley, 214 F.3d 1135 (9th Cir. 2000) .......................................................................... 37
Montana v. Johnson, 738 F.2d 1074 (9th Cir. 1984) .................................................................... 42
Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983) . 24
Muckleshoot Indian Tribe v. U.S. Forest Serv., 177 F.3d 800 (9th Cir 1999)........................ 35, 36
N. Alaska Envtl. Ctr. v. Kempthorne, 457 F.3d 969 (9th Cir. 2006)............................................. 26
N. Plains Res. Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067 (9th Cir. 2011) ................... 25
Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953 (9th Cir. 2005) ........................... 27
Neighbors of Cuddy Mountain v. U.S. Forest Serv., 137 F.3d 1372 (9th Cir. 1998) ............. 30, 32
Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468 (9th Cir. 1994) .............................. 25
Or. Natural Desert Ass’n v. Jewell, 840 F.3d 562 (9th Cir. 2016) ............................. 26, 28, 29, 30
Or. Natural Desert Ass’n v. Rose, 921 F.3d 1185 (9th Cir. 2019) ......................................... 27, 41
S. Fork Band Council of W. Shoshone v. U.S. Dep’t of Interior,
   588 F.3d 718 (9th Cir. 2009) ........................................................................................ 30, 32, 39
Sierra Club v. Bosworth, 510 F.3d 1016 (9th Cir. 2007) ............................................................. 24
Simmons v. U.S. Army Corps of Eng’rs, 120 F.3d 664 (7th Cir. 1997) ........................................ 37
W. Watersheds Proj. v. Abbey, 719 F.3d 1035 (9th Cir. 2013)..................................................... 35
W. Watersheds Proj. v. Bernhardt, 392 F. Supp. 3d 1225 (D. Or. 2019) ............................... 32, 33
Statutes
5 U.S.C. § 706(2)(A)..................................................................................................................... 24
5 U.S.C. § 706(2)(D)..................................................................................................................... 24
16 U.S.C. §§ 1241–51 ................................................................................................................... 15
16 U.S.C. § 1246(c) ................................................................................................................ 16, 36
16 U.S.C. § 1248(a) ...................................................................................................................... 16
42 U.S.C. § 4331(b)(2) ................................................................................................................. 25
42 U.S.C. § 4332(2)(C) ................................................................................................................. 25
42 U.S.C. § 4332(2)(E) ................................................................................................................. 35
43 U.S.C. § 1701(a)(8).................................................................................................................. 26
43 U.S.C. § 1761(a)(4).................................................................................................................. 26
43 U.S.C. § 1765(a)(ii) ........................................................................................................... 26, 42
43 U.S.C. § 1765(b)(v)-(vi) .................................................................................................... 26, 42




          PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                           vii
             Case 2:19-cv-01822-SI                     Document 43              Filed 09/03/20             Page 9 of 53




Regulations
40 C.F.R. § 1500.1(a).................................................................................................................... 25
40 C.F.R. § 1502.1 ........................................................................................................................ 25
40 C.F.R. § 1502.14(a).................................................................................................................. 35
40 C.F.R. § 1502.16 ...................................................................................................................... 32
40 C.F.R. § 1502.2(g) ................................................................................................................... 36
40 C.F.R. § 1502.9(c)(1)(ii) .............................................................................................. 33, 39, 41
40 C.F.R. § 1502.9(c)(4) ............................................................................................................... 39
40 C.F.R. § 1506.1(a).................................................................................................................... 36
40 C.F.R. § 1506.5(a).................................................................................................................... 37
40 C.F.R. § 1508.25 ...................................................................................................................... 32
40 C.F.R. § 1508.7 ........................................................................................................................ 32
40 C.F.R. § 1508.8 ........................................................................................................................ 32




           PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                            viii
         Case 2:19-cv-01822-SI       Document 43     Filed 09/03/20   Page 10 of 53




                               GLOSSARY OF ACRONYMS

ACEC          Area of Critical Environmental Concern
APA           Administrative Procedure Act
ARMPA         2015 Oregon Greater Sage-Grouse Approved Resource Management Plan
              Amendments
B2H Project   Boardman to Hemingway Transmission Line Project
Bureau        Bureau of Land Management
CEQ           Council on Environmental Quality
CMP           Compensatory Mitigation Plan
COT           Conservation Objectives Team
DOI           U.S. Department of the Interior
DOI ROD       Record of Decision for DOI Approving B2H Project Right-of-Way
DEIS          Draft Environmental Impact Statement
EFSC          Energy Facility Siting Council (Oregon Department of Energy)
EIS           Environmental Impact Statement
FEIS          Final Environmental Impact Statement
FLPMA         Federal Land Policy Management Act
Forest Service U.S. Forest Service
GHMA          General Habitat Management Area
NEPA          National Environmental Policy Act
NHOTIC        National Historic Oregon Trail Interpretive Center
ODFW          Oregon Department of Fish & Wildlife
PAC           Priority Area of Conservation
PHMA          Priority Habitat Management Area
POD           Plan of Development
ROW           Right-of-way
RMP           Resource Management Plan
SEIS          Supplemental Environmental Impact Statement
USFWS         U.S. Fish & Wildlife Service




         PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                          ix
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 11 of 53




                                       INTRODUCTION

       The federal defendants’ final actions challenged in this case provide necessary

authorizations for construction of an industrial scale transmission line—the B2H Project—that

would devastate ecological, scenic, and cultural resources in eastern Oregon. The starkly

beautiful sagebrush steppe in this area harbors the smallest and most imperiled population of

greater sage-grouse in Oregon. The 291-mile transmission line would run along towers up to 195

feet tall through habitat used by about half of the remaining birds in this dwindling population,

all but assuring its extirpation. The line also would pass less than 200 feet from the Oregon Trail

Interpretive Center the Bureau manages, where over 50,000 visitors each year appreciate the

scenic beauty of the Baker Valley and walk along the historic wagon ruts that mark the path of

European immigrants to the Pacific Northwest. And the route of the line as now proposed would

pass concerningly close to the City of La Grande, forever disturbing the fabric of the community.

       The Bureau failed in its duties under NEPA to disclose and assess information about the

B2H Project’s likely harm. First, it did not disclose that the Baker sage-grouse population had a

nearly 62% risk of extirpation within two decades, that 35% to 50% of the remaining 165 birds

used habitat likely to be harmed by the Project, or that the line’s effects on sage-grouse would

extend much farther than the distance listed in the FEIS. Although a Compensatory Mitigation

Plan (“CMP”) will be prepared later, the FEIS does not evaluate whether mitigation is likely to

be effective—nor does it evaluate the cumulative impacts of livestock grazing on sage-grouse.

Significant new information—more recent lek counts and a new scientific study—shows that

half of the remaining population now attends leks within four miles of the line, and confirms that

harm to sage-grouse is likely up to more than seven miles from the line itself. The B2H Project

will likely cause sage-grouse to abandon leks and lead to extirpation of the Baker population.




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         1
        Case 2:19-cv-01822-SI        Document 43        Filed 09/03/20     Page 12 of 53




       Second, despite many pleas from the public, and despite acknowledging the feasibility of

doing so, the Bureau refused to disclose and analyze in detail information about an alternative of

burying the transmission line for about two miles in the viewshed of the Interpretive Center—an

alternative more consistent with the Bureau’s management obligations for the Oregon Trail. But

the Bureau dismissed consideration of such alternative even before scoping began. Idaho Power

asserted it was “not willing to entertain” such option, and the Bureau improperly included

unsupported and unverified excuses supplied by the developer as its rationale for not fully

developing and studying this alternative—even though Idaho Power and the Bureau recognized

that a short burial was feasible. New information showing that burial of transmission lines is

increasingly common underscores the need for an SEIS to fully study this alternative.

       Third, the Bureau inserted a new alternative route in the FEIS, the Mill Creek alternative,

that was not available for public comment in the Draft Environmental Impact Statement

(“DEIS”), without first issuing a supplement to the DEIS. This route would come within one

mile of the City of La Grande—several miles closer than the alternatives evaluated in the

DEIS—and have more likely impacts to the viewshed, recreational opportunities, and enjoyment

of the residents in and near La Grande. The new route is analyzed in a cursory fashion, with no

analysis of the noise impacts from the line or visual simulations of how it would dominate the

skyline. Significant new information for this route now shows that Idaho Power will obtain a

certificate to use it from state regulators, along with a variance from state noise standards—also

requiring an SEIS to properly evaluate the impacts from this late addition to the NEPA process.

       The Bureau also did not include terms and conditions in the Project’s rights-of-way to

minimize damage to scenic values and protect sage-grouse habitat, or consider ones to protect

the Interpretive Center and the public interest, in violation of its duties under FLPMA.




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         2
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20     Page 13 of 53




                  FACTUAL AND ADMINISTRATIVE BACKGROUND

I.     THE B2H TRANSMISSION LINE PROJECT

       A.      Description of the B2H Project, the Public Response, and the DEIS.

       Idaho Power first conceived the B2H Project in 2006 to import power from the Boardman

coal-fired generating plant, through northeast Oregon, to meet its load requirements in the Boise,

Idaho, metropolitan area. AR_4867.3 The line would run almost 300 miles from a new substation

near Boardman, Oregon, to the Hemingway substation near Melba, Idaho. AR_169923.

       The B2H Project would cross federal, state, and private lands in Oregon and Idaho,

including federal public land managed by the Bureau and the Forest Service, with approximately

two-thirds of the Project located on nonfederal lands. AR_169923, 169929. The 500 kV single-

circuit, alternating-current, overhead transmission line would be carried on towers up to 195 feet

tall, spaced 1,200 to 1,800 feet apart, with the line a minimum of 29.5 feet above the ground.

AR_170067, 170071. The line would dominate the viewshed, obliterating views in areas of

scenic significance. See, e.g., AR_173598, 173606 (photo simulation at Interpretive Center’s

Panorama Point); AR_173624, 173626 (Oregon Trail Birch Creek interpretive site simulation).

       The B2H Project area covers six segments that are based generally on similar geography,

natural features, drainages, resources, and/or land uses. Each segment has multiple alternative

routes, and some of the alternative routes have one or more smaller variations. AR_169932,

169947, 169949 (Segment maps). This case focuses on unevaluated alternatives and affected

resources in Segment 2 (Union County) and Segment 3 (Baker County). AR_169953, 169955.

       Because the B2H Project would cross federal public lands, the Bureau—as federal lead



3
  The 2007 right-of-way application gave a June 2012 in-service date. AR_4880. The Project
website now says that “[c]onstruction is expected to begin in 2023” and “planned to be in-service
in 2026 or later.” https://www.boardmantohemingway.com/ (visited August 31, 2020).

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         3
           Case 2:19-cv-01822-SI       Document 43      Filed 09/03/20    Page 14 of 53




agency—began scoping for an EIS in September 2008. AR_169997. In late 2008/early 2009, the

Bureau sent guidance to federal, state, and local Cooperating Agencies on the NEPA process to

coordinate with them on issues and routes to address. AR_1187, 1224, 1254, 93500–01. The

agency’s decision was whether to grant, grant with modifications, or deny part or all of the

application for a ROW to construct, operate, and maintain the B2H Project on Bureau-

administered lands—including the terms, conditions, and stipulations of any ROW. AR_170006.

         The initial public response to the transmission line was overwhelmingly negative. Many

were concerned about the irreparable effects on the scenery and historic resources at the Oregon

Trail Interpretive Center near Baker City. See AR_66549–55. One person described how the

Interpretive Center—although managed by the Bureau—involved joint private/governmental

funding and offered Baker County “a new and viable economic future” when it opened in 1992.

AR 62780. There, one could “understand the scenic and aesthetic values provided to visitors as

they try to imagine themselves traveling the same route as did the pioneers of the Oregon Trail.

The unique portion of the Oregon Trail continues to remain unblemished by site obscuring

buildings, bridges, smog or other intrusive man-made structures.” AR_62778.

         Idaho Power also must obtain a Site Certificate from Oregon’s Energy Facility Siting

Council (“EFSC”). AR_170029. Idaho Power began the EFSC process in July 2010, and that

process has run parallel to the federal approval process since.4 The Bureau reopened public

scoping in late 2010; Idaho Power submitted a new ROW application in June 2010, and updated

the application and Plan of Development through May 2013. AR_169930, 170011.

         The Bureau issued the DEIS in December 2014, evaluating impacts on both federal and

non-federal lands, and the public comment period closed in March 2015. AR_19281. Numerous



4
    See https://www.oregon.gov/energy/facilities-safety/facilities/Pages/B2H.aspx (Timeline).

         PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                           4
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 15 of 53




commenters lamented the transmission line’s likely irreparable harm to the Oregon Trail and

urged the Bureau to consider an alternative of burying the transmission line for a short section

within sight of the Interpretive Center. See, e.g., AR_19698–99, 19798, 20618, 20679–80. Many

also expressed concerns about the likely serious harm from the transmission line to greater sage-

grouse. See, e.g., AR_19593–97, 19600–05, 19693–710, 19777–90, 19856–71, 19882–914.

       B.      The FEIS, ROD, Protests, and This Suit.

       The Bureau issued the FEIS in November 2016. AR_23147. No public comment period

was allowed for the FEIS. AR_55718. The FEIS identified the Agency Preferred Alternative for

the entire Project, choosing alternatives (or variations) within each of the six segments,

consisting of 69 links. AR_169993; see AR_169989, 169991 (route maps); AR_169953 (route

links in Union County, Segment 2), 169955 (route links in Baker Valley, Segment 3).

       The DOI issued its ROD in November 2017, authorizing the issuance of a 250-foot-wide

ROW to Idaho Power on 85.6 miles of Bureau-administered lands for construction, operation,

and maintenance of a 500-kV transmission line following the Agency Preferred Alternative

identified in the FEIS, which the ROD identified as the Selected Alternative. AR_156509–10.

After the Bureau dismissed all of the protests to the Resource Management Plan (“RMP”)

amendments related to visual resources, AR_55706–67, this suit followed.

II.    THE AFFECTED NATURAL AND HUMAN ENVIRONMENT

       A.      The B2H Project and Greater Sage-Grouse.

            1. The B2H Project presents unique threats of harm to sage-grouse up to four or
               more miles from the transmission line itself.

       Powerlines like the B2H Project pose unique threats to sage-grouse because their effects

extend far beyond the line’s actual footprint. AR_82134. In 2010, the U.S. Fish & Wildlife

Service (“USFWS”) explained that “[i]n areas where the vegetation is low and the terrain


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         5
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 16 of 53




relatively flat, power poles provide an attractive hunting and roosting perch, as well as nesting

stratum for many species of raptors and corvids.” Id. It cited a study finding sage-grouse

predators’ average foraging distances range up to 4.3 miles, id., a figure also cited in the FEIS,

“suggesting that the extent of habitat indirectly affected as a result of existing and planned

transmission line infrastructure could be substantial.” AR_170855. The presence of a powerline

causes habitat fragmentation and alters sage-grouse dispersal patterns, leading sage-grouse to

avoid otherwise suitable breeding habitat. AR_82134, 82202. As the USFWS’s 2013

Conservation Objectives Team (“COT”) report explains, “Sage-grouse populations can be

significantly reduced, and in some cases locally extirpated, by non-renewable energy

development activities, even when mitigative measures are implemented.” AR_130583.

       Sage-grouse are sagebrush obligates, relying on large expanses of sagebrush year-round

for breeding, nesting, brood rearing, and winter habitat. AR_82121. They need sagebrush to

survive, yet almost half of the historical sagebrush habitat has been destroyed, and much that

remains is badly fragmented. AR_82133, 82192. The bird’s life cycle is centered around their

breeding grounds, or “leks.” AR_82121. After mating, female sage-grouse may travel up to 12.5

miles from the lek to nest, with an average range between 2.1 and 4.8 miles. Id. Lekking, nesting,

and brood-rearing runs from March to August, during which time sage-grouse are particularly

susceptible to predation. AR_82177. Late brood-rearing and summer habitat includes areas such

as wet meadows where forbs are available, but as vegetation dries up through late summer and

fall, sage-grouse shift their diet entirely to sagebrush, on which they depend all winter.

AR_82122. This progression of diet also requires sage-grouse to migrate throughout the year: in

2011, ODFW documented sage-grouse in the Baker area moving an average of 15.9 km (9.9

miles) from their breeding to their summer habitat, 4.9 km (3 miles) from summer to winter




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         6
         Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 17 of 53




habitat, and 3.3 km (2.1 miles) from winter to breeding habitat. AR_129694.

       Sage-grouse are ground-dwelling birds who usually do not fly at heights where collision

with powerlines are a significant threat—although they are more prone than other birds to injury

from collisions with transmission towers and other ground-based infrastructure. AR_170849.

Rather, in addition to predation, the primary dangers to sage-grouse from the B2H Project would

be to “increase the potential for fragmentation of habitats primarily as a result of avoidance of

habitats near the transmission line due to the introduction of tall structures, [electromagnetic

fields], and new roads.” AR_170850. Possibly due to increased likelihood of predators, sage-

grouse instinctively avoid areas that contain tall structures. AR_170850, 82135. The Project’s

195-foot tall towers would be the first structures near the route through the treeless northwestern-

most portion of the Baker Priority Area for Conservation (“PAC”). See AR_77592, 77652–55

(map and photographs from 2011 survey showing where B2H line would intersect this PAC).

       The FEIS cites a 2014 scientific study (Manier et al.) for the facts that sage-grouse may

avoid habitats within 0.4 to 2.9 miles of transmission lines and that “higher densities of power

lines within 4.0 miles of a lek may negatively influence lek persistence.” AR_170850–51. The

Manier article itself describes “recent research” finding even larger foraging ranges for ravens, a

common sage-grouse predator, of up to 6.8 miles, and negative trends in lek counts associated

with communication towers within 18 km (11.2 miles) and a transmission line within 20 km

(12.4 miles). AR_131125. However, these more recent research findings of harm far beyond four

miles from tall structures and lines are not disclosed in the FEIS. See AR_170850–51.

       Finally, change that disturbs habitat and normal life cycle patterns—like a new powerline

with tall towers—is difficult for the birds. “Sage-grouse exhibit strong site fidelity (loyalty to a

particular area even when the area is no longer of value) to seasonal habitats, which includes




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         7
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20      Page 18 of 53




breeding, nesting, brood rearing, and wintering areas . . . . [S]age-grouse rarely switch between

these habitats once they have been selected, limiting their adaptability to changes.” AR_82121.

           2. If built, the B2H Project would affect the Baker population of sage-grouse that
              has a greater than 60% chance of extirpation within two decades.

       Greater sage-grouse are a Bureau-designated “sensitive” species, for which the agency

must “initiate proactive conservation measures that reduce or eliminate threats . . . to minimize

the likelihood and need for listing . . . under the [Endangered Species Act].” AR_109262;

AR_170768. The B2H Project would affect two northeastern Oregon sage-grouse populations,

the Baker and Northern Great Basin populations (specifically the Cow Valley PAC in the latter).

AR_170812–18; 19274 (map showing all alternatives in relation to sage-grouse habitat); Becker

Decl. ¶¶ 3–4 & Exs. 1–2 (maps showing Selected Alternative and sage-grouse habitat).

       The ODFW has designated 20 PACs, which “mirror [ODFW] Core Area Habitat.”

AR_156437. ODFW Core Areas are “equivalent to” the Bureau’s designated Priority Habitat

Management Areas (“PHMA”)—defined as “[l]and identified as having the highest habitat value

for maintaining sustainable Greater Sage-Grouse populations.” AR_170813, 170750.5 The

circular Core Areas represent a four-mile radius around leks; the outer edge of the PAC/PHMA

indicates a lek four miles away. See AR_129755, 129771 (map of Baker Core Areas), 19274

(FEIS map of Baker PAC); Becker Decl. Exs. 1–2 (maps of PAC/PHMA and Selected

Alternative). The B2H Project would cross about 20 miles of the western edge of the Baker PAC,

and skirt along its southern boundary and the eastern edge of the Cow Valley PAC. AR_19274.

       The Baker population/PAC is the smallest and northeastern-most of Oregon’s five sage-



5
  The Baker population, Baker PAC, and PHMA are co-extensive. AR_19274 (map showing that
Baker PAC and PHMA are identical); AR_131936, 131937–38 (ODFW lek count data showing
all leks in Baker population also in Baker PAC, and vice-versa); Becker Decl. Exs. 2 (detail from
map at AR_19274), 3 at 1–2 (highlighting Baker leks from AR_131937–38).

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         8
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 19 of 53




grouse populations. AR_129693, 130648–49. The FEIS offers sparse information about the

Baker population, but suggests a dire situation: “In 2015, the moving 5-year average population

in Baker core habitat dropped to 165 birds,” whereas the population was 2,017 birds in 2003.

AR_170813. Ten of the 34 leks in the core habitat area had no observed males for ten years prior

to 2015. Id. The FEIS states that “[t]he Baker population is more at risk and likely less resilient

than other populations, since connectivity with other populations appears limited,” and that “the

environmental similarity to extirpated populations is high” for the Baker population. Id. In plain

English, the last data cited in the FEIS—for 2015—showed that Baker had fallen to only eight

percent of its 2003 baseline, that many leks had been inactive for more than a decade, and that it

was at some risk of extirpation.6 But the FEIS does not disclose the magnitude of this risk.

       In fact, the risk of extirpation is more than twelve times as great as other Oregon sage-

grouse populations. The Bureau’s Oregon State Office biologist, Glenn Fredrick, described in

comments on an internal draft of the DEIS that “the Baker Population is identified as at risk of

extirpation (61.9% chance of <50 birds in year 2037).” AR_33584. Frederick noted that “[i]t is

the most vulnerable population in Oregon. The other populations vary from 2.1% to 5.5% chance

of extirpation by 2037.” Id.; see AR_130649 (2013 USFWS COT report citing same figures);

AR_129407 (2011 scientific article citing same figures). None of this is disclosed in the FEIS.

           3. Although not disclosed in the FEIS, the record shows that about 35% to 50% of
              the remaining Baker population used leks within four miles of the B2H Project.

       The FEIS also offers the public an incomplete and misleading baseline description of this

population’s dire straits because it contains no information about where the few remaining birds



6
  By contrast, the three leks in the Cow Valley PAC “in proximity to the B2H Project” saw
increases in male attendance from 2003 to 2014 of 63%–79%. AR_170827. Because these leks
in the Cow Valley PAC appear relatively robust and less-affected by the B2H Project than the
Baker PAC, direct/indirect impacts to the Cow Valley PAC are not discussed further.

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         9
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 20 of 53




live within the area designated as PAC (and PHMA).7 When ODFW developed the “Core Area”

approach in 2011 that evolved into the PACs and later PHMA, only a small fraction of the Baker

PAC habitat was actually being used by the few remaining birds: only 18 of the 34 Baker

population leks were active8 during 2005–10. AR_129696. If the few remaining birds cluster in

habitat harmed by the B2H Project, the risk of extirpation would be greater. The FEIS cryptically

notes that “[t]he Magpie Peak area is a particularly important area of habitat for the Baker

Oregon PAC. Impacts on this area would be estimated at a higher magnitude than adjacent

areas.” AR_170813.9 But there is no map showing where Magpie Peak is relative to the affected

birds, leks, or habitat—and it is impossible for the public to divine this statement’s significance.

       The DEIS included four maps of sage-grouse habitat showing the precursors to PHMA

and General Habitat Management Areas (“GHMA”),10 and some information about the amount

of habitat and number of leks within five miles of the various routes. See, e.g., AR_16748 (Baker

population map), 16797. But the DEIS disclosed nothing about the attendance at the Baker

populations’ leks, or maps showing where the leks were in relation to the alternative routes, that

would have allowed the public to understand and meaningfully comment on the likely harm from

the Project. The FEIS removed DEIS’s maps, replacing them with a single map. See AR_19274.

       The administrative record—but not the DEIS or FEIS—does contain data allowing one to




7
  The FEIS also does not provide a clear statement of how much habitat the Baker population
uses. Compare AR_170812 (“the current amount of habitat available to [the Baker] population is
853,848 acres”) with AR_170813 (243,259 acres of the 336,539-acre Baker PAC is existing
sage-grouse habitat and 77,434 acres is potential sage-grouse habitat).
8
  ODFW defines two key terms that appear in the FEIS: “active” lek, defined as one “attended by
≥1 male sage-grouse during the breeding season,” and “occupied” lek, defined as “[a] regularly
visited lek that has had ≥ 1 male counted in one or more of the last seven years.” AR_129816.
9
  The DEIS referred to the Magpie Peak area as the “most critical Greater Sage-Grouse habitat in
the Baker Valley,” but the FEIS omits this description. AR_16753; see AR_170813.
10
   “Lands where some special management will apply” to protect sage-grouse. AR_170750.

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        10
        Case 2:19-cv-01822-SI        Document 43      Filed 09/03/20     Page 21 of 53




piece together where the few remaining birds are concentrated and how close they are to the

“most critical” Magpie Peak area. AR_16753. A 2011 aerial survey map has the names of nine

leks within about four miles of the transmission line route through the northwestern-most portion

of the PAC and within about ten miles of one another. AR_77592. None of the maps in the DEIS

showed where Magpie Peak is, but from one of the Segment maps in the FEIS, it is possible to

discern its location: adjacent to that concentration of nine leks in the 2011 map. See AR_169955,

77592; see also Miller Decl. Ex. 1 (map compiled from ODFW lek location data in the record

showing Magpie Peak). The Bureau did prepare a map in May 2014 showing that concentration

of nine leks in the Magpie Peak area within a four-mile buffer from the proposed and alternative

routes, but did not make that information public in the DEIS or FEIS. See AR_83393.

       Also, an ODFW spreadsheet includes coordinates for the 34 Baker population leks and

the number of male sage-grouse counted at each from 1980 to 2014. AR_131937–38, 131945–

46; Becker Decl. ¶¶ 5–6 & Exs. 3–4. Assembling the scattered data onto a single map shows that

the highest-attended lek in the Magpie Peak area was the Big Creek lek, which had 19 males in

2011 (the last year it was surveyed) and 38 males in 2010. Miller Decl. Ex. 1; see Becker Decl.

Ex. 4; AR_131945. The three active leks near Magpie Peak (Big Creek, Crews Creek, and

Magpie Creek #1)—all within four miles of the B2H line—accounted for 45 (29.2%) of the 154

males counted in 2010 and 34 (22.9%) of the 149 males counted in 2011 in the entire Baker

PAC. See Becker Decl. Ex. 4; Miller Decl. Ex. 1. The habitat in the Magpie Peak area is indeed

“critical” because about one-quarter of the remaining Baker population was using it. AR_16753.

       Two leks east of Baker City—Virtue #2 and Ridgeline—also lie within four miles of the

Project route, and are shown on the Bureau’s May 2014 map. AR_83393; see Miller Decl. Ex. 1.

The 2010 and 2011 counts at these leks were: Virtue #2 (21, 18); Ridgeline (14, not surveyed).




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        11
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20    Page 22 of 53




Becker Decl. Ex 4. Together, the active leks within four miles of the Project route accounted for

51.9% of all males counted in the Baker PAC in 2010 and 34.9% of all males counted in the

Baker PAC in 2011. Id. These facts are not disclosed or analyzed in the DEIS and FEIS.

       Nor do the DEIS and FEIS disclose the location of critical winter habitat and where the

B2H Project would pass through it, although this information likewise was available to the

Bureau. ODFW in 2011 mapped winter habitat, with the Baker population’s winter habitat

concentrated along the southwestern and western edges of the Core Areas, see AR_129770,

precisely the area that the B2H Project will affect. See AR_19274; Becker Decl. Ex. 2.

           4. The FEIS’s discussion of sage-grouse impacts and the 2015 ARMPA.

       The FEIS describes only how many miles of habitat designated as PHMA or GHMA each

route alternative would cross, and the number of leks at various distances from the line—without

information about the number of birds attending those leks. AR_170804–05, 170814, 170818.

The route selected through this population was the “Flagstaff B – Burnt River West Alternative.”

AR_169993, 156509. This route “would have long-term high and moderate residual impacts” on

sage-grouse. AR_170899. Specifically, “[p]ermanent high residual impacts would occur where

PHMA is crossed as permanent loss of PHMA and other impacts could result in population-level

effects,” while “[l]ong-term moderate residual impacts would occur where GHMA is crossed

because impacts would have adverse effects on [sage-grouse], but would not reduce population

viability.” Id. The FEIS never explains what “population-level effects” means. The FEIS lists

“direct effects” as 309 acres of PHMA and 314 acres of GHMA disturbed, AR_170894, and that

“indirect effects on [sage-grouse] would be anticipated within a 3.1-mile buffer around the route

centerline” and “[i]mpacts also would be expected on leks present within the 3.1-mile buffer.”

AR_170899–900; see AR_170818 (table of number of leks within 3.1 miles of alternatives).




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        12
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20     Page 23 of 53




       Also, the 165-bird population count in 2015 triggered the adaptive management hard

trigger in the Oregon Greater Sage Grouse Approved Resource Management Plan Amendments

(“ARMPA”) “which requires that more restrictive management actions are taken to stop a severe

deviation from [sage-grouse] conservation objectives.” AR_170813. One hard-trigger response is

to “[m]ake PHMA exclusion areas for new ROW authorizations.” AR_175986. This would

prohibit any ROW for the B2H Project through PHMA. However, because the B2H Project’s

NEPA process began before ARMPA amended the Oregon RMPs, B2H is exempt from the

ARMPA. AR_170019–20. But, because of this exemption, the Bureau required that any

compensatory mitigation for the B2H Project must “demonstrate a net conservation gain.”

AR_170020, 175670. The Project’s “high residual impacts” also obligate the Project “to achieve

a net conservation gain for Greater Sage-Grouse through compensatory mitigation.” AR_170908.

       Finally, the FEIS does not disclose the serious effects that livestock grazing has on sage-

grouse and their habitat or evaluate it as a cumulative impact of the B2H Project. See

AR_172560–62, 66–69, 73–76, 80–82, 87–89 (cumulative impacts discussions for sage-grouse);

AR_171305 (B2H Project intersects 106,885 acres of grazing allotments in Segment 3, where

Baker PAC is located), 171310 (Project intersects 177,979 acres of allotments in Segment 4).

           5. Significant new information regarding the Baker population.

       New information relevant to the Project’s effects to sage-grouse has become available

since the FEIS issued.11 The FEIS offers no information about the status of sage-grouse across

Oregon, see AR_170780–83, 170812–20, 170826–30, 170834–35, but recent data shows these

populations are crashing: only an estimated 13,827 individuals remained in Oregon in 2019 after




11
 Plaintiffs submitted new information about sage-grouse and other issues to the Bureau in
October 2019, but received no response. See Becker Decl. Ex. 6.

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        13
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 24 of 53




three straight years of declines—the lowest figure in the 1980–2019 analysis period. Braun Decl.

¶ 17 & Ex. 2 at 15. The statewide population decreased 24.9% from 2018 to 2019 alone. Id. The

Baker population now accounts for 3.9% of the statewide total. Id. ¶ 18 & Ex. 2 at 17.

       More recent lek count data show that the number of active leks in the Baker population

dropped to only seven (out of 34) in 2018. Braun Decl. ¶¶ 22–23 & Ex. 3. The 2018 ODFW data

that Dr. Braun reviewed included a lek—Guzzler #2—that was not on the 2014 spreadsheet the

Bureau relied on (at AR_131922–46), but is within four miles of the B2H Project route in the

Magpie Peak area. Braun Decl. ¶ 22 & Ex. 4; Miller Decl. Ex. 3. Five males attended this lek in

2018, and seven in 2017, and the Big Creek lek closest to Magpie Peak hosted 24 males in 2018

and 27 in 2017. Braun Decl. ¶ 23 & Exs. 3, 4; Miller Decl. Ex. 3. The total male counts for all

Baker PAC leks in those years, according to the ODFW lek count spreadsheet, were 92 in 2018

and 102 in 2017. Id. Thus the two Magpie Peak-area leks still active in 2018 hosted 31.5% and

33.3% of all birds counted in the entire Baker population in those two years, respectively. See id.

When the Virtue #2 lek is added (16 males in 2018 and 14 in 2017), the three active leks within

four miles of the transmission line accounted for 48.9% of all males counted in 2018 and 47.1%

of all males counted in 2017—nearly half the remaining Baker sage-grouse population. See id.

       Dr. Braun also describes that the most comprehensive study of responses of sage-grouse

to transmission lines was published in 2018 (Gibson et al.). Braun Decl. ¶¶ 27–32 & Ex. 5. This

study focused on ten years of observation of sage-grouse impacts from a 299 km (185.8 mile)-

long transmission line in Nevada and summarized available science, concluding that indirect

effects on sage-grouse, including reduced nest survival, extended up to 12.5 km [7.7 miles] from

the transmission line, primarily because of predation from ravens. Id. Ex. 5 at 1, 17, 22, 28.

Gibson et al. recommends that agencies “assume at least a 10-km [6.2 mile] radius of




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        14
        Case 2:19-cv-01822-SI         Document 43        Filed 09/03/20     Page 25 of 53




disturbance” when siting transmission lines— farther than the recommendations in Manier et al.

Id. at 28. The study described that “the use of perch deterrents on power lines has not been

demonstrated to be consistently effective in reducing common raven predation rates on greater

sage-grouse nests.” Id. at 1–2. Based on this new information, Dr. Braun concludes that the B2H

Project is likely to lead sage-grouse to abandon the Big Creek, Guzzler #2, and Virtue #2 leks

within ten years, and to the extirpation of the Baker population. Braun Decl. ¶¶ 27–32.

       B.      The B2H Project and the Oregon Trail.

            1. The Trail, Interpretive Center, and the Bureau’s management obligations.

       The B2H transmission line would roughly parallel, and in some places crisscross, the

path of the fabled Oregon Trail. AR_170045, 170047, 171990, 172008, 172026, 172048, 172058

(maps). Originally blazed by Native Americans and further developed by European explorers,

trappers, and immigrants to the Pacific Northwest, the Trail is an iconic historical path marking

the expansion of European settlement in this region. AR 171965, 124214. Congress designated

the Oregon Trail as a National Historic Trail in 1978 by amending the National Trails System

Act (“NTSA”), 16 U.S.C. §§ 1241–51. AR_124214. Only about 15% of the 2,170 miles of the

Trail’s primary route are still visible as a wagon road, of which about 44 miles are visible in

Oregon along various segments. AR_124216. The National Park Service defines the primary

purpose of the National Historic Oregon Trail as “to identify, preserve, and interpret the sites,

route, and history of the Oregon Trail for all people to experience and understand.” AR_171966.

       The Bureau manages the Interpretive Center on Flagstaff Hill near Baker City, which had

recorded nearly two million visitors as of 2009, including 66,000 in that year alone. AR_171420.

The Interpretive Center includes a visitor center and four miles of interpretive trails that allow

tourists to view and walk along preserved segments of the historic Trail. See id.; see also Becker




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        15
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 26 of 53




Decl. Ex. 5 (Interpretive Center map from Bureau’s website). Its mission includes “preserving

and protecting its historic, cultural heritage, natural, and visual features.” AR_171420.

       The Baker Field Office also manages 10 parcels of public land as the Oregon Trail Area

of Critical Environmental Concern (“ACEC”) “to protect the historic, cultural, and scenic values

associated with the Oregon [Trail].” AR_171967. The Baker RMP provides that “[i]ntact

portions of the Oregon Trail will be managed for public values, with restrictions to preserve the

historic resource.” AR_97179. The NTSA, which governs the Bureau’s management of the

Oregon Trail, provides that “[o]ther uses along the trail, which will not substantially interfere

with the nature and purposes of the trail, may be permitted,” but “efforts shall be made to avoid

activities incompatible with the purposes for which such trails were established.” 16 U.S.C. §

1246(c). Easements granted over (or under) a National Historic Trail “shall be related to the

policy and purpose” of the NSTA. Id. § 1248(a). The Bureau’s guidance (Management Manual

6280) echoes that the agency “may not permit proposed uses along National Trails which will

substantially interfere with the nature and purposes of the trail.” AR_171960.

           2. The B2H Project would seriously degrade views and enjoyment of the Trail.

       Notwithstanding the NSTA and its guidance requiring the Bureau to protect the historic

and scenic values of the Oregon Trail and the Interpretive Center and not permit uses that would

substantially interfere with the nature and purposes of the Oregon Trail, the Selected Alternative

would have “high residual impacts” on Trail management and scenic resources. AR_172155,

172195, 172206. These impacts would affect 9.0 miles in Segment 3 at the Interpretive Center

and two units of the Oregon Trail ACEC, AR_170316, and 15.1 miles in Segment 4 at the Birch

Creek portion of the ACEC. AR_170324–25. The B2H Project would be “incompatible with . . .

the intended experience of the trail,” “visually dominat[ing],” and “incongruent with existing




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        16
        Case 2:19-cv-01822-SI         Document 43        Filed 09/03/20     Page 27 of 53




landscape or historic features,” and would “substantially compromise[]” recreational

opportunities. AR_171981; see, e.g., AR_173600, 173606, 173614, 173626 (visual simulations).

       The Project would be only 500 feet from the Interpretive Center’s Panorama Point, filling

the field of vision of hikers visiting the historic wagon ruts, with a tower directly atop the Oregon

Trail less than 200 feet outside the Interpretive Center’s grounds. AR_12873, 159396, 172169.12

           3. The Bureau rejected an alternative to bury the line near the Interpretive Center.

       Even as the first commenters in 2008 asked the Bureau to bury the line for a short

distance near the Interpretive Center, e.g., AR_11632, 62711, the agency was providing direction

to the Cooperating Agencies about the NEPA process in late 2008/early 2009, with specific

guidance on alternative development that categorically prohibited such an alternative from being

considered. AR_52863, 93500. The guidance stated that “[r]easonable alternatives include those

that are practical or feasible from the technical and economic standpoint and use common sense,

rather than are simply desirable from the standpoint of the applicant,” but specified that “the

following criteria will be used to determine route alternatives that are not reasonable and don’t

require analysis: . . . The route alternative is not feasible from a common sense standpoint (e.g. it

would require some or all of the transmission line to be buried).” AR_93500 (underlining

original, italics added). Without analysis or explanation, the Bureau decreed that burying even

“some” of the transmission line was “not reasonable” and contrary to “common sense.”

       The predetermined decision not to study a short underground section near the Interpretive

Center also was clear at early scoping meetings: a comment in 2010 noted that “[a]t the local



12
  The only photo simulation from Panorama Point is highly misleading: it shows the line four
times farther away than it actually would be, with the Project’s towers beyond the existing line,
whereas the B2H line will run closer to Panorama Point than the existing line. See AR_12873,
159396, 157670, 172169, 173606; see also AR_173664 (simulation from visitor’s center using
misleading wide-angle view and showing B2H Project towers farther away than existing line).

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        17
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 28 of 53




meetings, the use of underground wires has been repeatedly suggested, particularly in the area of

the Interpretive Center,” but Idaho Power told the public “that it was not a possibility because

electricity run underground for long distances becomes uncontrollable.” AR_67320.

       As the NEPA process unfolded, the developer and agency sought to backfill the decision

already made. In April 2013, in response to questions from the Bureau about ways to minimize

visual impacts to the Interpretive Center from B2H Project, Idaho Power offered excuses for why

it would not consider burying the line, none of which cites to any source. AR_134844–45. But

even Idaho Power conceded that burial of the 500 kV line for less than five miles is operationally

practical, and admitted that “undergrounding the transmission line is theoretically feasible”—but

declared it was “not comfortable with or willing to entertain this option,” citing an $80 million

per mile cost of an underground project in California that had been buried underneath two major

roads and a shopping center. AR_134845; see AR_20679–80. There is no evidence that the

Bureau independently verified the potential cost of burying the line near the Interpretive Center.

       The Bureau’s discussions of burying the transmission line in the DEIS and FEIS both

focus on the straw man of burying the entire 300-mile transmission line. See AR_16473;

170206–08. In the December 2014 DEIS, the Bureau cited a single source to claim that burying

an entire transmission line “can be nearly 15 times the cost per mile for an aboveground line of

the same capacity.” AR_16473. However, a USFWS scientist commented on an internal draft

that “[e]conomic costs of short sections of above ground vs. buried transmission lines may be

more similar than disclosed,” because the “basis for estimating costs comes from a single citation

that estimated cost for burying dozens of miles of transmission line . . . and this lengthy example

may not be applicable to short reaches of below ground construction costs in eastern Oregon.”

AR_14280. In passive voice, the DEIS states “no segments of the transmission line have been




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        18
         Case 2:19-cv-01822-SI        Document 43        Filed 09/03/20      Page 29 of 53




identified where burying would be feasible.” AR_16473. However, the Bureau had Idaho

Power’s letter stating that burying a short section would be feasible, and there is no evidence in

the record showing that the Bureau actually tried to identify any segments for potential burial.

       Many comments on the DEIS urged the Bureau to fully develop and study the alternative

of burying the line near the Interpretive Center. See, e.g., AR_19699, 19798, 20679–80, 20697,

20814, 21078. Before the FEIS, Idaho Power supplied the Bureau with a list of “[r]easons for not

using underground transmission lines for the B2H Project.” AR_155525–27. The FEIS simply

parrots many of the talking points Idaho Power had supplied, again asserting that the cost to bury

“a transmission line” can be 10 to 15 times greater than an overhead line. Compare AR 170206–

08 with AR_134844–45 and AR_155525–27; see AR_170208. The FEIS again claims that “no

segments of the proposed transmission line have been identified where burying the transmission

line would be justified,” but there is no evidence that the Bureau actually conducted such

inquiry. AR_170208. The FEIS concedes that burying a segment of up to 3.5 miles is feasible,

citing the one built in Chino Hills, California. AR_170206. One of the three references cited—a

2010 Everglades National Park 500 kV Underground Study—confirms that buried “installations

up to 10 miles in length . . . are underway proving the electric utility industry accepts the fact

that 500kV circuits can be satisfactorily installed in an underground system.” AR_182342

(emphasis added). This study shows that—as of 2010—“[s]ince 1990 the cost premium for

Underground vs Overhead has dropped from 25X to 7X on a foot by foot comparison.” Id.

       The cost estimate of the B2H Project is about $950,000,000, or roughly $3.264 million

per mile. AR_134254. A seven-times premium for a roughly two-mile buried segment would add

roughly four or five percent to the cost of B2H. The Bureau knew this, yet chose to highlight a

higher cost at the behest of the developer while refusing to conduct any cost-benefit analysis of




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        19
         Case 2:19-cv-01822-SI        Document 43        Filed 09/03/20     Page 30 of 53




the preservation of the priceless viewshed and visitor experience at the Interpretive Center.

            4. Significant new information shows undergrounding is more feasible and less
               costly than Idaho Power and the Bureau stated.

       Since 2017, there have been many additional examples of burying 500 kV transmission

lines for short segments and even their full length. Plaintiffs supplied some of these to the

Bureau in October 2019, see Becker Decl. Ex. 6 at 7–9, 92–94, 178–94, and additional examples

of projects and industry publications show that the feasibility and reliability of burying segments

of transmission lines has increased as costs have decreased. See id. Exs. 7–9. For example, in the

Midwest, SOO Green is proposing to bury the full length of a 2,100 MW, 525 kV underground

high-voltage direct current transmission line for 350 miles along existing rail corridors from

Iowa to Illinois. Id. Ex. 7. AEP Transmission prepared a brochure in 2018 indicating that it might

cost only five times as much to bury a section of transmission line in a rural area. Id. Ex. 9 at 2.

The Bureau never considered this new information.

       C.      The B2H Project and the City of La Grande.

            1. The Mill Creek Alternative closest to La Grande was not disclosed in the DEIS
               and the FEIS’s discussion of its impacts omits several important factors.

       Early versions of the alternatives in 2010 showed routes passing at least six miles from

La Grande, the largest city in Union County. AR_5094, 5913, 5917. The 2014 DEIS offered the

public only two routes in this area for consideration and public comment: the Applicant’s

Proposed Action about four miles west of La Grande, and the Glass Hill Alternative another two

miles further west of that. AR_16346. The Glass Hill Alternative had been “developed to address

concerns about the Proposed Action’s proximity to the Ladd Marsh Wildlife Management Area

and visibility concerns from La Grande in Union County.” AR_16344.

       The Bureau shocked the public in March 2016 by announcing the unevaluated Mill Creek




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        20
        Case 2:19-cv-01822-SI       Document 43       Filed 09/03/20     Page 31 of 53




Alternative as the Preliminary Agency Preferred Alternative, but did not reopen a public

comment period for this new alternative. See AR_32886, 32888. Near La Grande, the Mill Creek

Alternative would parallel and cross an intact segment of the Oregon Trail and pass within a

half-mile of the city limits. AR_169953, 12871, 159375–76, 179495 (maps showing Mill Creek

Alternative). It would cross the Ladd Marsh Wildlife Management Area—which the Glass Hill

Alternative was developed to give a wide berth to. AR_12871, 16344, 159379. And it would

pass within 1,200 feet of several “noise sensitive receptors,” mostly homes. AR_12871.

       The Mill Creek Alternative was added in the November 2016 FEIS, with a variation (the

“Morgan Lake variation,” marked as link 2-48) to the west of the new Alternative. AR_169953

(map). But “[t]he Mill Creek Alternative was not addressed in the Draft EIS.” AR_170182.

Although the FEIS changed the Agency Preferred Alternative back to Glass Hill, AR_55718, the

public again was deprived of a chance to comment. AR_55718 (“Contrary to the protester’s

comments, the [Bureau] did not tell the public that a comment period would be provided for the

FEIS,” but rather advised the public that the regulations required no comment period and “no

such comment period was provided for this final EIS.”). In June 2017, Idaho Power identified the

Mill Creek alternative as its “Proposed Route” in its Amended Preliminary Application to EFSC.

AR_159373–81. Although the Bureau was on notice of this, see AR_28561, the FEIS still

showed an “Applicant Proposed Alternative” from 2008—a decade out of date. The DOI ROD in

November 2017 then included the Glass Hill route in the Selected Alternative. AR_156509–10.

       The lack of public comment opportunity was unfortunate, because the evaluation of this

brand-new route in the FEIS is haphazard and cursory. The FEIS devotes a few words to each

resource that the Mill Creek Alternative would affect. See, e.g., AR_170235 (“[T]he Mill Creek

Alternative would still affect the community, residences, and agriculture.”); AR_170289 (9.5




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        21
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20     Page 32 of 53




miles of residual high impacts to Oregon Trail, with “[h]igh impacts on views from Blue

Mountains High Potential Route Segment and National Park Service Auto Tour Route”).

       The discussion of wildlife impacts is negligible. The FEIS mentions that “the Ladd Marsh

Wildlife Area, which encompasses one of the largest remaining wetlands in northeast Oregon

and provides habitat for waterfowl and other birds and wildlife, is crossed by central portions of

the Mill Creek Alternative” and that “Rebarrow Forest, Winn Meadow, and conservation

easements west of Ladd Marsh Wildlife Area provide habitat for elk and other wildlife.”

AR_170803. But it notes only that “wildlife habitat on the Ladd Marsh Wildlife Area, as well as

Rebarrow Forest, Winn Meadow, and other lands west of Ladd Marsh Wildlife Area would be

affected by central portions of the routes in Segment 2,” without providing any detail, and that

generalized “potential effects” are discussed in another section. AR_170880.

       The FEIS never acknowledges that the Mill Creek Alternative would pass within about a

mile of Winn Meadow and Rebarrow Forest, nor the significance of these protected areas. See

AR_19938 (map showing these area); 12871. In a letter sent to Idaho Power in January 2012, a

biology professor at Eastern Oregon University (“EOU”) described that “[s]tate owned and

managed lands (ODFW), Winn Meadow (Joel Rice), and EOU’s Rebarrow Forest comprise a

unique and extremely important wildlife corridor” connecting Ladd Marsh with upland habitat

on Glass Hill. AR_19932. She explains that “[p]rotecting the integrity of the ODFW-Winn

Meadow-Rebarrow corridor should be a high priority among all who know of its value,” id., and

adds another twenty pages detailing the biological and ecological significance of this area.

AR_19934–53. Yet the FEIS did not evaluate the significant ecological value of these areas or

what risk is posed by the Mill Creek Alternative. See AR_170803, 170880. Nor did it evaluate

the likely harm to migratory waterfowl at Ladd Marsh from a transmission line passing directly




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        22
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20     Page 33 of 53




through their habitat, noting merely that collision risk is “potentially higher.” See AR_170887.

       Nor does the FEIS provide visual simulations of the Mill Creek Alternative, although it

“would have higher impacts on residences than either the Applicant’s Proposed Action

Alternative or the Glass Hill Alternative because the Mill Creek Alternative would extend closer

to [La Grande] and affect a higher number of residences,” some within ½ mile. AR_171628. The

Bureau had such simulations—it simply did not disclose them to the public. See AR_179496–

501. Impacts to the important recreational area at Morgan Lake are understated. See AR_171432.

       Finally, the FEIS contains no information about noise impacts from the Mill Creek

Alternative. Its section on noise does not mention Mill Creek, see AR_172384–404, and no

sensitive noise receptors along this route are listed in the appendix. AR_173738–58; see

AR_173736 (“audible noise modeling was not updated for sensitive receptors along each

alternative route in the Final EIS”). This is problematic because Idaho Power provided a map to

the Bureau showing at least 60–70 potential sensitive noise receptors within a mile of the Mill

Creek Alternative, many within 1,200 feet. AR_12871. Idaho Power’s noise studies for an

alternative in adjacent Umatilla County “indicate that NSRs closer than 1,200 feet from the

Project centerline will likely exceed the 10 dBA criteria” in the Oregon state anti-degradation

regulation, which prohibits new industrial noise increasing by more than 10 dBA above ambient

noise levels. AR_12867; see AR_12866. Idaho Power righteously added, “[f]rom a public policy

perspective, Idaho Power believes that it is untenable to propose locating a 500-kV transmission

line within 1,200 feet of so many residences when a viable alternative (the preferred route) exists

that would avoid those impacts.” AR_12867. The November 2016 FEIS discusses none of this.

           2. Significant new information regarding the Mill Creek Alternative.

       Plaintiffs submitted new information to the Bureau in October 2019, advising it that




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        23
         Case 2:19-cv-01822-SI         Document 43        Filed 09/03/20     Page 34 of 53




Idaho Power definitively had asked EFSC to permit the Mill Creek Alternative in its Complete

Application in September 2018 and describing new information regarding harm from this route.

Becker Decl. Ex. 6 at 1, 3–7, 34–37, 46–62, 91–92, 105–110, 127, 135–162, 198–255. In July

2020, EFSC issued the Proposed Order for the B2H Project, not only authorizing the Mill Creek

Alternative (with the Morgan Lake variation), but also granting Idaho Power a variance along the

entire route from the 10 dBA noise anti-degradation standard. Id. Ex. 10 at 2–16, 32–38.

                                           ARGUMENT

I.     STANDARD OF REVIEW

       Under the APA, which governs review of violations of NEPA and FLPMA, a court

“shall . . . hold unlawful and set aside agency action . . . found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law,” or adopted “without observance of

procedure required by law.” 5 U.S.C. §§ 706(2)(A), (D). The Court must determine if the agency

considered relevant factors and whether it articulated a rational connection between the facts

found and the conclusions it made. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983). An action is unlawful “if the agency has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, [or] offered an explanation for its decision that runs counter to the evidence before

the agency.” Id. at 43. An agency’s decision may be upheld only on the basis of the reasoning

found in the decision itself. Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845, 849 (9th Cir. 1997).

       Although the APA standard of review is “narrow” and “deferential,” it requires the Court

to undertake “an inquiry into the facts [that is] searching and careful.” Sierra Club v. Bosworth,

510 F.3d 1016, 1022 (9th Cir. 2007) (internal quotation omitted). A court “will defer to an

agency’s decision only if it is fully informed and well-considered, and . . . will disapprove of an




        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         24
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 35 of 53




agency’s decision if it made a clear error of judgment.” Id. at 1023 (internal quotation marks and

citations omitted). Courts afford limited deference to conclusory opinions unsupported by

meaningful analysis. See Guevara v. Holder, 649 F.3d 1086, 1091 (9th Cir. 2011); see also

Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt., 387 F.3d 989, 996 (9th Cir. 2004)

(“NEPA documents are inadequate if they contain only narratives of expert opinions.”).

       An action based on significant new information or circumstances to compel preparation

of an SEIS arises under 5 U.S.C. § 706(1), and review of such claims is not limited to the

administrative record. Friends of the Clearwater v. Dombeck, 222 F.3d 552, 560 (9th Cir. 2000).

The Ninth Circuit favors Rule 56 summary judgment motions to resolve claims under the APA.

See Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468, 1471–72 (9th Cir. 1994).

II.    LEGAL STANDARDS

       A.      National Environmental Policy Act.

       NEPA “is our basic national charter for protection of the environment.” 40 C.F.R. §

1500.1(a). Congress declared a policy that the federal government “assure for all Americans safe,

healthful, productive, and esthetically and culturally pleasing surroundings,” requiring federal

agencies to prepare a detailed EIS for “major federal actions significantly affecting the quality of

the human environment.” 42 U.S.C. §§ 4331(b)(2), 4332(2)(C). The purpose of NEPA is

twofold: “(1) to ensure that agencies carefully consider information about significant

environmental impacts and (2) to guarantee relevant information is available to the public.” N.

Plains Res. Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067, 1072 (9th Cir. 2011). An EIS

“shall provide full and fair discussion of significant environmental impacts and shall inform

decisionmakers and the public of the reasonable alternatives which would avoid or minimize

adverse impacts or enhance the quality of the human environment.” 40 C.F.R. § 1502.1.




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        25
         Case 2:19-cv-01822-SI        Document 43        Filed 09/03/20      Page 36 of 53




       B.      Federal Land Policy and Management Act.

       FLPMA declares a policy that “the public lands be managed in a manner that will protect

the quality of scientific, scenic, historical, ecological, environmental, air and atmospheric, water

resource, and archeological values.” 43 U.S.C. § 1701(a)(8). FLPMA authorizes the grant of

rights-of-way on public lands for transmission lines. Id. § 1761(a)(4). But such grants “shall

contain . . . terms and conditions which will . . . minimize damage to scenic and esthetic values

and fish and wildlife habitat and otherwise protect the environment” and may include ones

deemed necessary to “require location of the right-of-way along a route that will cause least

damage to the environment . . . and . . . otherwise protect the public interest in the lands traversed

by the right-of-way or adjacent thereto.” Id. §§ 1765(a)(ii), (b)(v)-(vi).

III.   DEFENDANTS’ ANALYSIS OF SAGE-GROUSE IMPACTS VIOLATED NEPA

       A.      The Bureau Failed to Disclose an Accurate Environmental Baseline and to
               Take a Hard Look at the B2H Project’s Impacts to the Baker Population.

       Establishing an accurate environmental baseline is a critical part of an EIS. To properly

account for a project’s impacts, the agency must first “describe the environment of the area(s) to

be affected or created by the alternatives under consideration.” 40 C.F.R § 1502.15. It is against

this baseline information that an agency measures and evaluates impacts. See Or. Natural Desert

Ass’n v. Jewell (“ONDA v. Jewell”), 840 F.3d 562, 568–69 (9th Cir. 2016). “Without

establishing the baseline conditions which exist [in the action area], there is simply no way to

determine what effect [the action] will have on the environment and, consequently, no way to

comply with NEPA.” Half Moon Bay Fishermans’ Ass’n v. Carlucci, 857 F.2d 505, 510 (9th Cir.

1998). Moreover, NEPA’s “hard look” obligation “should involve a discussion of adverse

impacts that does not improperly minimize negative side effects.” N. Alaska Envtl. Ctr. v.

Kempthorne, 457 F.3d 969, 975 (9th Cir. 2006). The Ninth Circuit has “warned that general


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        26
         Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 37 of 53




statements about ‘possible’ effects and ‘some risk’ do not constitute a ‘hard look’ absent a

justification for why an agency could not supply more definitive information.” Or. Natural

Desert Ass’n v. Rose, 921 F.3d 1185, 1191 (9th Cir. 2019) (internal quotation marks and citation

omitted). The FEIS’s analysis of impacts to the Baker population improperly downplays the

likely harm to the birds from the Project vis-à-vis inadequate baseline information in five ways.

       First, the FEIS offers no explanation for stating two wildly different figures for the Baker

population’s habitat, first that “the current amount of habitat available to this population is

853,848 acres,” and later that the coextensive Baker PAC covers 336,539 acres. AR_170812–13.

Including the far larger number confuses the public and understates harm by suggesting that

impacts on this population would be minimal due to the small number of acres directly affected

(309 acres of PHMA)—while offering no data on how many acres will be indirectly affected. See

AR_170894. An inaccurate number in a NEPA analysis shows the agency did not correctly

disclose the baseline, take a “hard look” at the project’s effects, or inform the public of the likely

impacts. Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953, 956 (9th Cir. 2005).

       Second, the FEIS failed to disclose baseline information that the Baker population has a

high risk of extirpation. The FEIS says only that this “population is more at risk and likely less

resilient” than other Oregon populations, and does not explicitly say it is at risk of extirpation.

AR_170813. In fact, the Bureau’s own biologist pointed out during the DEIS development

process that the Baker population had a 61.9% probability of extirpation, twelve times that of

any other Oregon population. Supra pp. 9–10. The FEIS’s failure to disclose accurate baseline

information about the perilous condition of the Baker population, along with a general statement

about “some risk,” does not constitute a “hard look” when the agency had available, but failed to

disclose, more definitive information. This violates NEPA. Rose, 921 F.3d at 1191.




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        27
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 38 of 53




       Third, the Bureau violated NEPA by failing to disclose where within the Baker PAC the

few remaining birds were actually using habitat, and where such habitat lay in relation to the

B2H Project. The FEIS states, incorrectly, that “all birds are believed to be in one general area,”

AR_170813, and discloses no information at all about how many birds are present at which

Baker PAC leks, or which birds would be affected by the B2H Project—even though that

information was available to the Bureau. See supra pp. 11–12; Miller Decl. Exs. 1–2; Braun

Decl. Ex. 3. Although the DEIS calls the habitat near Magpie Peak “the most critical” and the

FEIS states that impacts there would be of “a higher magnitude,” neither provides accurate

baseline information about how many of the few remaining birds used habitat in the Magpie

Peak area, or where the area is in relation to the transmission line. See AR_16753, 170813. By

failing to disclose accurate baseline information to the public about which areas of habitat the

165 remaining birds in the Baker population were using, and their proximity to the “critical”

Magpie Peak area, the Bureau improperly minimized the impacts to the population from the B2H

Project and violated NEPA. See ONDA v. Jewell, 840 F.3d at 568–69 (failure to disclose and

evaluate baseline information about sage-grouse at the project site violated NEPA).

       Fourth, the Bureau did not disclose how many leks would be indirectly affected by the

B2H Project or how many birds used each lek, despite evidence that sage-grouse predators are

likely to forage up to an average of 4.3 miles from their perches and nests on the transmission

towers, AR_82134, that ravens may range up to 6.8 miles, AR_131125, that the “probability of

lek persistence decreased with proximity to power lines and the increasing proportion of power

lines in a 4-mile area around leks,” AR_170851, and recent research that had found negative

trends in counts at leks within 11.2 to 12.4 miles of towers or transmission lines. AR_131125.

       The DEIS had considered a five-mile analysis area, AR_16797, while the 2012 Wildlife




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        28
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 39 of 53




Resource Report used a four-mile analysis area, as did the Bureau’s 2014 maps. AR_154814,

83393. The FEIS arbitrarily listed only the number of Baker PAC leks within 3.1 miles of the

line, with no data on how many birds were using which (if any) of them. AR_170818, 170899–

900. Simply stating the number of miles of line within PHMA and the number of leks within 3.1

miles provides no information about the true extent of impacts to the Baker population—and has

the dubious effect of excluding the Big Creek, Crews Creek, and Virtue #2 leks, all within four

miles of the line, from the analysis. See Miller Decl. Ex. 2. The Bureau’s failure to disclose this

essential information in the DEIS precluded informed and meaningful public comment, see

AR_19703–04, and its absence from the FEIS precluded the informed decisionmaking NEPA

requires. The Bureau here had the information—it chose not to disclose it. This violates NEPA.

Cent. Or. LandWatch v. Connaughton, 905 F. Supp. 2d 1192, 1197 (D. Or. 2012).

       Finally, the Bureau did not disclose baseline information about sage-grouse winter habitat

in relation to the B2H Project. The Baker population’s winter habitat is clustered in the western

part of the PAC, closest to the Project’s route. See AR_129770; supra p. 12. Sage-grouse depend

on specific habitat for their needs during winter. AR_82122. The FEIS does not evaluate the

impact of the B2H Project’s presence in and adjacent to this winter habitat on the Baker

population. “Without appropriate data regarding sage grouse use of the [project] site during the

winter . . . it was not possible to begin to assess whether sage grouse would be impacted with

regard to access to viable sagebrush habitat in the winter months.” ONDA v. Jewell, 840 F.3d at

570. The failure to disclose the presence of and effects on winter habitat violates NEPA.

       The FEIS’s conclusion that “permanent loss of PHMA and other impacts could result in

population-level effects” is unintelligible with no explanation of what “population-level effects”

mean and without sufficient baseline information about the population’s risk of extirpation and




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        29
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20      Page 40 of 53




where the B2H Project would affect the habitat that birds were actually using. AR_170899.

       B.      The Bureau Failed to Evaluate the Effectiveness of Proposed Mitigation.

       As in ONDA v. Jewell, “with impacts on sage grouse not properly established, the

[Bureau] did not know what impacts to mitigate, or whether the mitigation proposed would be

adequate to offset damage to wintering sage grouse.” Id. at 571. Here, the FEIS fails to consider

at all whether proposed mitigation is likely to avoid harm and the potential extirpation of the

Baker population. Under NEPA, agencies must discuss mitigation measures in “sufficient detail

to ensure that environmental consequences have been fairly evaluated,” which involves “an

assessment of whether the proposed mitigation measures can be effective.” S. Fork Band Council

of W. Shoshone v. U.S. Dep’t of Interior, 588 F.3d 718, 727 (9th Cir. 2009) (quotation omitted).

“A mitigation discussion without at least some evaluation of effectiveness is useless” in

assessing if environmental impacts can be avoided. Id. “A mere listing of mitigation measures is

insufficient to qualify as the reasoned discussion required by NEPA.” Neighbors of Cuddy

Mountain v. U.S. Forest Serv., 137 F.3d 1372, 1380 (9th Cir. 1998) (quotation omitted).

       The mitigation for the B2H Project’s effects consists of “design features” and “selective

mitigation measures” to minimize harm. AR_169969, 170116–28, 170140–48. Not all apply to

sage-grouse. AR_170761; Becker Decl. Ex. 11 (highlighting the applicable ones). Although the

FEIS includes columns purporting to evaluate “effectiveness,” none of the measures that apply to

sage-grouse is evaluated for whether it will be effective in preventing harm from predators, long-

term avoidance of the line, and abandonment of nearby leks. See AR_170116–28, 170140–48.

       Some have nothing to do with mitigating these indirect effects. See, e.g., AR_170118–20

(e.g., environmental training). Ones that might (e.g., preconstruction surveys) do not discuss

whether they will effectively mitigate indirect effects of the Project on the Baker population’s




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        30
        Case 2:19-cv-01822-SI         Document 43        Filed 09/03/20     Page 41 of 53




long-term survival. AR_170118. Nor do the selective mitigation measures (save one) address

long-term indirect effects to sage-grouse, and the “effectiveness” column’s entries only describe

what their purpose is, not whether they will actually mitigate harm. See AR_170140–48.

       The “perch deterrents” measure “may include use of devices to deter raptors from

perching on transmission line structures in habitat for high priority prey species (e.g., sage-

grouse).” AR_170145 (emphasis added). However, their use is not mandatory, and they are not

evaluated in the “effectiveness” column. Id. In fact, perch deterrents are not effective. See

AR_178883–85 (“Corvids and raptors overcame the deterrents by perching directly on them.”).

       The FEIS concedes that there will be residual effects not mitigated by these design

features and mitigation measures. AR_170147–48. Because it is exempt from the ARMPA and

the PHMA hard-trigger exclusion requirement (although the Selected Alternative will cross 13.2

miles of PHMA for the Baker population, see AR_170814), the B2H Project must “achieve a net

conservation gain for Greater Sage-Grouse through compensatory mitigation as described in”

Appendix C. AR_170908. “Compensatory mitigation” means “[m]easures taken to compensate

for impacts by replacing or providing substitute resources or environments.” AR_173042.

       But Appendix C does not discuss whether compensatory mitigation is likely to be

effective in avoiding effects likely to extirpate the Baker population, or whether Idaho Power

will achieve the required “net conservation gain.” See AR_173038–85. It is only a framework for

a CMP that “cannot be developed until a route is selected and [Idaho Power] completes final

engineering and design of the route and ancillary facilities.” AR_173038. Instead of evaluating

whether mitigation will be effective, Appendix C states that it is “presumed to be effective at

reducing potential impacts on an acceptable level.” AR_173042 (emphasis added). And the CMP

“also will develop performance standards that will be used to monitor and assess the




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        31
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 42 of 53




effectiveness of compensatory mitigation measures”—conceding that the effectiveness of

compensatory mitigation is not evaluated in the FEIS or Appendix C. AR_173046.

       Simply presuming that mitigation measures will be effective, and deferring evaluation of

compensatory mitigation to some future Plan, does not substitute for an evaluation of whether

they will be. The absence in the FEIS and Appendix C of any “assessment of whether the

proposed mitigation measures can be effective” violates NEPA. S. Fork Band, 588 F.3d at 727.

       C.      The Bureau Failed to Analyze Cumulative Impacts from Livestock Grazing.

       An FEIS must discuss and analyze cumulative impacts.13 40 C.F.R. §§ 1502.16, 1508.8,

1508.25; see Great Basin Res. Watch v. Bureau of Land Mgmt., 844 F.3d 1095, 1104 (9th Cir.

2016). For a lawful analysis, “some quantified or detailed information is required. Without such

information, neither the courts nor the public . . . can be assured that the [agency] provided the

hard look that it is required to provide.” Neighbors of Cuddy Mountain, 137 F.3d at 1379.

       The FEIS does not consider the cumulative impacts from livestock grazing on sage-

grouse that are seriously threatened by the B2H Project. See AR_172560–62, 66–69, 73–76, 80–

82, 87–89. The Bureau had before it public comments and scientific documents about the harm

that grazing causes to sage-grouse. See, e.g., AR_19884–914, 82139, 82142–48, 126892,

182303. It even recognized that grazing is a “threat” to sage-grouse. AR_170746. This Court has

found that livestock grazing likely harms sage-grouse and their habitat in numerous ways. See,

e.g., W. Watersheds Proj. v. Bernhardt, 392 F. Supp. 3d 1225, 1242–43, 1255–56 (D. Or. 2019).

       The “Cumulative Effects” section of the FEIS identifies grazing among the “existing

agricultural operations” in the cumulative impact analysis area. AR_172411, 172420. It then



13
  A cumulative impact “is the impact on the environment which results from the incremental
impact of the [proposed] action when added to other past, present, and reasonably foreseeable
future actions.” 40 C.F.R. § 1508.7.

       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        32
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 43 of 53




evaluates the cumulative effects on grazing from the B2H Project and other actions. See, e.g.,

AR_172644–45, 172654–56, 172661–62. However, grazing is not listed as a past, present, or

reasonably foreseeable future action for sage-grouse. AR 172566–67, 70, 74, 81, 88–89.

       Here, defendants violated NEPA by not discussing the cumulative effects of livestock

grazing on sage-grouse at all. “In a cumulative impact analysis, an agency must take a ‘hard

look’ at all actions that may combine with the action under consideration to affect the

environment.” Great Basin, 844 F.3d at 1104 (emphasis original, internal quotation marks and

quotation omitted). Grazing “is likely to cause destruction of sage-grouse habitat,” including by

disturbing nests, causing nesting females to flush, and revealing eggs to predators. W.

Watersheds, 392 F. Supp. 3d at 1255. In Segments 3 and 4 (where the B2H Project affects the

Baker and Cow Valley PACs), the Selected Alternative will cross through 106,885 acres and

178,066 acres of grazing allotments. AR_171305, 171310, 19249 (map of route/allotment

intersection). The omission of any discussion about how the widespread and detrimental impacts

of grazing would combine with impacts from the transmission line—both of which lead to

predation and habitat fragmentation—violates NEPA. Great Basin, 844 F.3d at 1104–06.

       D.      Significant New Information Regarding Sage-Grouse Requires an SEIS.

       A federal agency must supplement its FEIS if “[t]here are significant new circumstances

or information relevant to environmental concerns and bearing on the proposed action or its

impacts,” 40 C.F.R. § 1502.9(c)(1)(ii). It “cannot simply rest on the original [EIS]. The agency

must be alert to new information that may alter the results of its original environmental analysis,

and continue to take a ‘hard look at the environmental effects of [its] planned action, even after a

proposal has received initial approval.’” Friends of the Clearwater, 222 F.3d at 557 (quoting

Marsh v. Or. Natural Res. Council, 490 U.S. 360, 374 (1999)).




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        33
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 44 of 53




       The FEIS offers no information about the status of the Oregon sage-grouse population,

although public comments had alerted the Bureau about the perilous decline of the statewide and

Baker populations. The most recent data show that the Oregon population has declined each year

since 2016, with a 24.9% decline from 2018 to 2019 alone, to only about 13,827 individual

birds—the lowest since ODFW began evaluating the population in 1980, and less than half the

2003 population baseline. Braun Decl. ¶ 17 & Ex. 2 at 15. The Baker population is now 3.9% of

the state total, but with the overall precarious state of sage-grouse in Oregon, this population’s

extirpation could lead to an Endangered Species Act listing for the species. Id. ¶¶ 11, 21, 31.

       Significant new information about active leks in the Baker PAC is also available based on

more recent lek counts than considered in the FEIS. The 2018 ODFW data shows that 48.9% of

the 92 remaining males of the Baker population attended the Big Creek, Guzzler #2, and Virtue

#2 leks, within four miles of the B2H Project. Id. ¶¶ 22–23 & Exs. 3, 4; Miller Decl. Ex. 3; supra

p. 14. For four straight years, the Baker population has been below the “hard” ARMPA trigger of

170 males that should require ROW exclusion from PHMA, with only 103 males counted in

2019. AR_156440. Also, the 2018 Gibson et al. study provides significant new scientific

evidence that transmission line effects harmful to sage-grouse can extend up to 7.7 miles from

the lines, and that perch deterrents are not effective. Braun Decl. ¶¶ 27–28 & Ex. 5 at 1–2. This

new information shows that the Project is likely to lead sage-grouse to abandon the Magpie

Peak-area leks (and Virtue #2) and to the extirpation of the Baker population. See Braun Decl.

¶¶ 27–32. The new information about the birds’ concentration near the B2H Project’s route and

confirmation that effects from foraging predators and avoidance extends up to 7.7 miles from the

line warrants preparation of an SEIS. Bundorf v. Jewell, 142 F. Supp. 3d 1138, 1150–51 (D. Nev.

2015) (new data on prevalence of golden eagles and their foraging distances warranted SEIS).




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        34
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 45 of 53




IV.    DEFENDANTS VIOLATED NEPA WITH RESPECT TO THE OREGON TRAIL

       A.      The Bureau Violated NEPA by Failing to Develop and Study an Alternative
               for Burying the Line Near the Interpretive Center.

       NEPA requires the Bureau to “study, develop, and describe appropriate alternatives to

recommended courses of action in any proposal which involves unresolved conflicts concerning

alternative uses of available resources.” 42 U.S.C. § 4332(2)(E). Whether to bury the B2H

Project line near the Interpretive Center was such a conflict, further triggering the Bureau’s

obligation to “[r]igorously explore and objectively evaluate all reasonable alternatives.” 40

C.F.R. § 1502.14(a). The Bureau violated NEPA by failing to develop and study in detail the

alternative of burying the line underground for a short, two-mile section in the viewshed of the

Oregon Trail Interpretive Center, despite recognizing that such an option was technologically

feasible and that, indeed, a 3.5-mile, 500 kV line had been buried in Chino Hills, California.

       The “existence of a viable but unexamined alternative renders an [EIS] inadequate.” W.

Watersheds Proj. v. Abbey, 719 F.3d 1035, 1052 (9th Cir. 2013). An agency must consider

feasible alternatives that “might operate in a more friendly way toward the protected objects” the

agency manages, id., or are “more consistent with its basic policy objectives than the alternatives

[considered].” Muckleshoot Indian Tribe v. U.S. Forest Serv., 177 F.3d 800, 813 (9th Cir 1999).

       Burying the line for two miles to preserve the viewshed and experience for visitors to the

Interpretive Center who walk among the wagon ruts, imagining the travails of immigrants to the

Oregon Territory, almost certainly would “operate in a more friendly way” towards the Oregon

Trail and the Bureau’s Interpretive Center. Towers up to 165 feet tall would mar the viewshed,

including a tower that would sit nearly atop the Trail route just outside the Interpretive Center.

See AR_2131, 159396, 173606, 173664. The Bureau’s visual simulations misleadingly and

incorrectly show the B2H towers smaller and farther from the Interpretive Center than they


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        35
         Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 46 of 53




would actually appear, understating the impact for the public and decisionmaker. Supra at p. 17

n.12; see Animal Def. Council v. Hodel, 840 F.2d 1432, 1439 (9th Cir. 1988) (incomplete and

misleading information that prevents informed comparison of alternatives violates NEPA).

       Certainly, the advocates for burying this short section—like the Oregon-California Trails

Association, of which plaintiff Carbiener is an officer—believe it would be more protective of

the Trail. See AR_19699, 19798, 20679–80, 20697, 20814, 21078–79. Burying this section also

is more consistent with the Bureau’s duty under the Baker RMP to manage the Oregon Trail “for

public values, with restrictions to preserve historic resources,” AR_97179, and under the NSTA

to avoid projects that “substantially interfere” with the nature of the Trail and “to avoid activities

incompatible with the purposes for which such trails were established.” 16 U.S.C. § 1246(c).

Burying this section also better aligns with the Interpretive Center’s mission of “preserving and

protecting its historic, cultural heritage, natural, and visual features.” AR_171420. Burial of the

line near the Interpretive Center is more consistent with the Bureau’s policy objectives for the

Oregon Trail, and thus it should have been studied in detail. Muckleshoot, 177 F.3d 800 at 813.

           1. The rationale for not evaluating burial of the line near the Interpretive Center
              is unsupported by evidence and based on a predetermined decision.

       The Bureau declared, at the outset of the NEPA process, even before development of

alternatives began, that it would not consider an alternative of burying any portion of the

transmission line, and deemed such alternative categorically “not reasonable,” AR_93500—even

though the contemporaneous 2010 Everglades 500 kV study cited planned projects with up to 10

miles of buried 500 kV circuits. AR_182342. The Bureau’s predetermination not to consider

burying even short portions of the line violated NEPA: an EIS “shall serve as the means of

assessing the environmental impact of proposed agency actions, rather than justifying decisions

already made.” 40 C.F.R. § 1502.2(g); see id. § 1506.1(a) (actions that would “[l]imit the choice


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        36
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 47 of 53




of reasonable alternatives” prohibited); see also Metcalf v. Daley, 214 F.3d 1135, 1143–44 (9th

Cir. 2000) (committing to a course of action before preparing NEPA analysis violates NEPA).

       Idaho Power also polluted the process by declaring, before the DEIS was issued, that it

was “not comfortable with or willing to entertain this option,” and also submitting a list of

“[r]easons for not using underground transmission lines for the B2H Project.” AR_134845,

155525–27. However, as the Bureau itself nearly recognized, reasonable alternatives are not

those that are “simply desirable from the standpoint of the applicant,” yet it bowed to the

developer’s wishes. AR_93500; see Simmons v. U.S. Army Corps of Eng’rs, 120 F.3d 664, 669

(7th Cir. 1997) (“An agency cannot restrict its analysis to those alternative means by which a

particular applicant can reach his goals.”) (emphasis original, internal quotation marks omitted).

       Whatever their origin, the DEIS and FEIS justifications for not developing and studying

the burial of a short section near the Interpretive Center are unsupported by any evidence, offer

no proof that the Bureau independently verified the excuses proffered by Idaho Power, and

actually run contrary to one of the sources cited. The DEIS cited only one source—for the

alleged high cost of burying an entire transmission line—but the USFWS noted that it “may not

be applicable to short reaches of below ground construction costs in eastern Oregon.”

AR_16473, 14280. The FEIS and Idaho Power concede it is feasible to bury a 500 kV

transmission line for up to 3.5 miles. AR_170206, 134845; supra pp. 18–20. The rest of the

FEIS’s pretextual justification for not studying a partial-burial alternative relies on unsupported

narrative assertions that were largely supplied by Idaho Power. AR_170206–08; see supra pp.

18–19. There is no evidence the Bureau complied with its obligation to “independently evaluate

the information submitted and . . . be responsible for its accuracy.” 40 C.F.R. § 1506.5(a).

       The FEIS’s rationale is largely aimed at the straw man of burying the entire 300-mile




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        37
         Case 2:19-cv-01822-SI         Document 43        Filed 09/03/20     Page 48 of 53




line, not a short section. See AR_170206–08. The 2010 Everglades study shows that burial of a

two-mile section near the Interpretive Center might add no more than 5% to the nearly $1 billion

cost of the B2H Project. See supra p. 20. Because the rationale offered for “rejecting” the

alternative of burying a short section of the line near the Interpretive Center runs contrary to the

facts in the record, and contains only an unsupported (and not independently verified) narrative,

it cannot support the decision to not evaluate this alternative. Klamath Siskiyou, 387 F.3d at 996.

            2. Significant new information confirms that burying a short section is feasible.

       New information since the FEIS shows that there have been many additional examples of

500 kV transmission lines buried for short segments, and that feasibility and reliability have

increased as costs have decreased. See Becker Decl. Ex. 6 at 7–9, 92–94, 178–94 (supplied to the

Bureau in October 2019), Exs. 7–9; supra p. 20. The Bureau must consider and evaluate new

information about the feasibility and reliability of transmission line burial, even after the initial

approval of a project. Friends of the Clearwater, 222 F.3d at 558. The new information “may

alter the results of [the] original environmental analysis,” id. at 557, and thus warrants

preparation of an SEIS to develop, study, and fully and fairly evaluate the alternative of burying

a roughly two-mile section of the B2H Project to preserve the Interpretive Center’s viewshed.

       B.      The Bureau did not Evaluate the Effectiveness of Proposed Mitigation.

       As for the sage-grouse, the FEIS includes design features and selective mitigation

measures to minimize impacts to the Oregon Trail. AR_170116–28; 170140–48, 171984–87,

173074–77. These state the mitigation measures’ goals, but do not evaluate whether they actually

would be effective in avoiding the disastrous “high” impacts that would “substantially . . .

interfere with, or be incompatible with, the intended experience of the trail” and “be incongruent

with existing landscape or historic features” and “visually dominate high-quality, diverse, and




        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                         38
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20      Page 49 of 53




rare or unique scenery.” AR_171981; see AR_171984–87, 170116–28; 170140–48.

       In fact, the FEIS admits that “[w]ithout successful implementation of compensatory

mitigation measures to offset these high residual impacts, the B2H Project would substantially

interfere with the trail’s nature and purpose.” AR_172155, 172195, 172206. But the CMP does

not evaluate whether it would be effective at avoiding impacts to the Oregon Trail, or whether it

will be effective at doing what the Plan requires: to “achieve a no net loss outcome for affected

qualifying resources and their values, services, and functions, or, as required or appropriate, a net

benefit or net gain in outcomes.” AR_173043; see AR_173074–77. The Bureau merely offers the

conclusory (and confusing) statement, devoid of any supporting evidence, that the CMP “will

identify . . . the level of compensatory mitigation identified to be commensurate with the adverse

impacts identified in the Final EIS.” AR_173076. Because the discussion of design features,

mitigation measures, and compensatory mitigation does not evaluate whether mitigation would

be effective in avoiding impacts or achieving “no net loss” to the irreplaceable scenic and

historic values of the Oregon Trail, the FEIS violates NEPA. S. Fork Band, 588 F.3d at 727.

V.     DEFENDANTS VIOLATED NEPA BY NOT PREPARING SUPPLEMENTAL
       ANALYSIS ON THE MILL CREEK ALTERNATIVE.

       A.      NEPA Required the Bureau to Issue a Supplemental DEIS for Comments.

       The Mill Creek Alternative (and the Morgan Lake variation) were significant new

circumstances relevant to environmental concerns bearing on the impacts of the proposed B2H

Project, obligating the Bureau to prepare a Supplemental DEIS for public comment before

proceeding to the FEIS. 40 C.F.R. §§ 1502.9(c)(1)(ii), (c)(4). The public—particularly in and

near La Grande—was deprived of the opportunity to comment on the significant new,

threatening, and controversial Mill Creek Alternative. The Mill Creek Alternative would have

unique and serious impacts on the Ladd Marsh Wildlife Management Area, Winn Meadows, and


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        39
        Case 2:19-cv-01822-SI        Document 43       Filed 09/03/20     Page 50 of 53




EOU’s Rebarrow Forest, yet these are barely mentioned in the FEIS because the public could not

comment on them. See supra pp. 22–23. Visual, noise, and recreational impacts are far greater

and affect more people along the Mill Creek Alternative than the others. See id. Before the

Bureau announced this new alternative as the Preliminary Agency Preferred Alternative, and

“evaluated” the route in the FEIS, it had a duty under NEPA to issue a Supplemental DEIS. Once

the Bureau knew Idaho Power had made this its Proposed Route in its EFSC Application, supra

p. 22, it should have done so before issuing the DOI ROD. The failure to do so violated NEPA.

       B.      The FEIS Failed to Take a Hard Look at the Impacts to the Human
               Environment From the Mill Creek Alternative and its Variation.

       The Bureau’s failure to address noise impacts along the Mill Creek Alternative is

egregious because Idaho Power provided a map showing many potential sensitive noise receptors

within 1,200 feet of the new route. AR_12871. Yet the Bureau did not update its noise modeling

for sensitive receptors along the new routes added in the FEIS, AR_173736, and the FEIS does

not disclose or evaluate the significance of these noise impacts to the people of La Grande who

live, work, and recreate in proximity to this route. See AR_173736–59; supra p. 24. By not

evaluating noise impacts along the Mill Creek Alternative, the Bureau failed to take a “hard

look” and violated NEPA. See Idaho Sporting Cong. v. Rittenhouse, 305 F.3d 957, 963 (9th Cir.

2002) (“hard look” requires analysis of all foreseeable direct, indirect, and cumulative impacts).

       The Bureau also failed to disclose and evaluate likely harm to protected areas like Ladd

Marsh, Winn Meadow, and EOU’s Rebarrow Forest from the Mill Creek Alternative, merely

noting that these areas could suffer “potential effects.” AR_170880; see AR_170803, 19932–53.

There is also no analysis of harm to migratory waterfowl at Ladd Marsh, just a note that collision

risk is “potentially higher.” AR_170887. Visual impacts are “higher,” but no simulations are

provided. AR_171628. These amount to “general statements about ‘possible’ effects and ‘some


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        40
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 51 of 53




risk’ [that] do not constitute a ‘hard look’ absent a justification for why an agency could not

supply more definitive information” that violate NEPA. Rose, 921 F.3d at 1191.

       C.      Significant New Information Requires Preparation of a SEIS.

       Plaintiffs supplied information to the Bureau in October 2019 confirming that Idaho

Power’s Completed Application was seeking EFSC approval of the Mill Creek Alternative,

along with other information showing that route posed a greater threat to people and the

environment than disclosed in the FEIS. Supra at p. 24. EFSC has now issued a Proposed Order

authorizing the Mill Creek route (or Morgan Lake variation), and a variance from the Oregon

noise anti-degradation standard that will allow the line to be permitted within earshot of homes

near La Grande. Id. Becker Decl. Ex. 10 at 2–16, 32–38. The federal decisionmaker did not have

this information when she approved the DOI ROD, and made an uninformed decision based on

information never disclosed for public comment, thereby “‘frustrating NEPA’s goal of allowing

the public the opportunity to play a role in the decisionmaking process.’” Rose, 921 F.3d at 1191

n.4 (quoting Great Basin, 844 F.3d at 1104). Idaho Power’s definitive choice of the improperly-

evaluated Mill Creek Alternative, and the approved noise variance (a factor the Bureau did not

even consider for the new route), are “significant new circumstances” relevant to environmental

concerns that obligate the Bureau to prepare a Supplemental FEIS. 40 C.F.R. § 1502.9(c)(1)(ii).

VI.    DEFENDANTS VIOLATED FLPMA BY FAILING TO INCLUDE PROTECTIVE
       TERMS, CONDITIONS, AND STIPULATIONS IN THE RIGHTS-OF-WAY.

      As described above, the Bureau failed, in the NEPA process, to inform itself of the

magnitude of the threats to the Baker sage-grouse population and to the people of La Grande

from the Mill Creek Alternative; declined to develop and study a feasible alternative to bury a

short section of the B2H Project to preserve the historic viewshed of the Oregon Trail

Interpretive Center; and did not evaluate whether these threats could be effectively mitigated.


       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        41
        Case 2:19-cv-01822-SI         Document 43       Filed 09/03/20     Page 52 of 53




Because the Bureau decisionmakers lacked this fundamental information about potential damage

to wildlife habitat and scenic values, and how such damage might be minimized, the rights-of-

way issued by the Bureau do not contain obligatory terms and conditions that would minimize

such damage. 43 U.S.C. § 1765(a)(ii); see AR_156448, 156471, 156486–494; see also Montana

v. Johnson, 738 F.2d 1074, 1080 (9th Cir. 1984) (FLPMA Section 505 is judicially enforceable).

      For example, given that the Bureau determined the Mill Creek Alternative would have

more severe impacts to Ladd Marsh and the La Grande viewshed, it should have included a

condition on the ROWs over public lands that the public lands could only be used if this route

was avoided. To minimize damage to, and the likely extirpation of, the Baker sage-grouse

population, the Bureau should have included a condition protective of sage-grouse, for example

the avoidance of an area at least four, and possibly more, miles from active leks, in the ROWs.

      FLPMA also requires the Bureau to make a determination whether to include conditions

requiring the ROWs be located so as to cause the least damage to the environment and otherwise

protect the public interest, both on federal public lands and adjacent private lands. Id. § 1765

(b)(v)-(vi). There is no indication that the Bureau or DOI considered conditioning the grant of

the federal ROW upon the location of the route to do the least damage to the Baker sage-grouse

population, the Oregon Trail Interpretive Center, or the people and environment near La Grande.

The absence of conditions that minimize damage to scenic and aesthetic values and wildlife, and

the failure to make a determination whether to include conditions to protect the public interest in

the rights-of-way violates FLPMA. Id. §§ 1765(a)(ii), (b)(v)-(vi).

                                         CONCLUSION

       For these reasons, plaintiffs respectfully request that this Court grant their motion and

hold unlawful and vacate the DOI ROD, FEIS, and the Bureau’s rights-of-way grants.




       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                        42
 Case 2:19-cv-01822-SI      Document 43      Filed 09/03/20    Page 53 of 53




Respectfully submitted this 3rd of September 2020.

                                            s/ David H. Becker
                                           David H. Becker (OSB # 081507)
                                           Law Office of David H. Becker, LLC

                                            s/ Maura C. Fahey
                                           Maura C. Fahey (OSB # 133549)
                                           Crag Law Center

                                            s/ Oliver J. H. Stiefel
                                           Oliver J. H. Stiefel (OSB # 135436)
                                           Crag Law Center

                                           Attorneys for Plaintiffs Stop B2H Coalition,
                                           Jim Kreider, Carol “Fuji” Kreider, Gail
                                           Carbiener, and Greater Hells Canyon
                                           Council




PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT
                                 43
